DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Response to Amendment
The reply filed on 8/12/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
On 3/16/21 the examiner requested information regarding:
 1. What is/are the algorithm(s) used by the machine learning used to identify the correspondence between the scatterometric spectra and the values based on reference measurements.
2. A description of what artificial intelligence algorithms are used to make the claimed process operable, and supporting evidence that such algorithms constitute the state of the art at the time of the invention. The description must be sufficiently specific that one of ordinary skill in the art would know what algorithm is suitable, not merely a suggestion that some algorithms are suitable.
3. The data required for training the algorithm used in order to make the algorithm operable.
The applicant has not explained what is/are the algorithm(s) used by the machine learning used to identify the correspondence between the scatteromic spectra and the values based on reference measurements.  Further, the applicant does not provide the information necessary to for such a machine learning algorithm.
Merely stating the prior art comprised algorithms that may be applicable to the claimed process does not suggest or disclose what algorithms were employed by the applicant.  
Further, machine learning comprises many algorithms, for which the specification provides no guidance, and is a rapidly expanding.  Therefore claiming “machine learning” must be considered overly broad.  MPEP 2173.01, 2173.02. 
  The office action also notes the information requested is necessary to determine if the applicant had possession at the time of filing the parent application. MPEP 2163.03 [R-10.2019] V discloses “[a]n original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved” See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
MPEP 704.10[R-07.2015] discloses “[a]n examiner or other Office employee may require from individuals identified under  37 CFR 1.56(c), the submission of such information as may be reasonably necessary to properly examine or treat a matter in a pending or abandoned application filed under 35 U.S.C. 111, in a pending or abandoned application that has entered the national stage under 35 U.S.C. 371”(underline added). The examiner notes the information requested is necessary to determine if the applicant had possession (i.e. properly examine) of the claimed subject matter.
The examiner notes the information requested by the examiner is necessary for finding prior art. MPEP 704.11[R-11.2013] discloses “where the application file… 
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817     

/BRADLEY SMITH/Primary Examiner, Art Unit 2817